Name: Council Regulation (EEC) No 3276/82 of 3 December 1982 imposing a definitive anti-dumping duty on imports of methylamine, dimethylamine and trimethylamine originating in the German Democratic Republic and definitively collecting the amounts secured by way of provisional duty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12. 82 Official Journal of the European Communities No L 348/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3276/82 of 3 December 1982 imposing a definitive anti-dumping duty on imports of methylamine, dimethylamine and trimethylamine originating in the German Democratic Republic and definitively collecting the amounts secured by way of provisional duty THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 12 thereof, Having regard to the proposal of the Commission submitted after consultations within the Advisory Committee set up by Regulation (EEC) No 3017/79, Whereas in December 1981 the Commission received a complaint lodged by the European Council of Chemical Manufacturers' Federations (CEFIC) on behalf of all Community manufacturers of methyl ­ amine, dimethylamine and trimethylamine against imports from Romania and, on behalf of the majority of Community manufacturers, against imports from the German Democratic Republic ; Whereas, since the complaint provided sufficient evidence of dumping in respect of like products origi ­ nating in the German Democratic Republic and Romania and of material injury resulting therefrom, the Commission accordingly announced by a notice published in the Official Journal of the European Communities (3) the initiation of a procedure con ­ cerning imports of methylamine (MMA), dimethyl ­ amine (DMA) and trimethylamine (TMA), collectively known as methylamines, originating in the German Democratic Republic and Romania and commenced an investigation of the matter ; Whereas, since the preliminary examination of the matter showed that dumping was taking place and that there was adequate proof of material injury resulting therefrom to the Community industry in question, the Commission, by means of Regulation (EEC) No 2243/82 (4), imposed a provisional anti-dumping duty of 28-8 % on imports of methylamines originating in the German Democratic Republic and accepted a price undertaking offered by the Romanian exporter and consequently terminated the procedure in respect of imports originating in Romania, thereby excluding them from the application of the anti-dumping duty ; Whereas, in accordance with Article 2 of that Regula ­ tion, the Commission gave the parties in question the opportunity to make known their views and apply to be heard orally by the Commission within a month of the entry into force of the provisional anti-dumping duty ; whereas the exporter in the German Democratic Republic and some of the importers in question have availed themselves of this opportunity and made their views known orally and in writing ; Whereas, in order to establish whether imports of methylamines from the German Democratic Republic were dumped, it has to be taken into account that this country does not operate a market economy ; whereas the Commission decided that for the calculation of normal value in a market economy country the domestic market of the United States of America was appropriate for the purposes of a preliminary finding of dumping ; whereas there are no indications that this assessment should be modified for the definitive finding ; Whereas the Commission has carefully examined all the arguments advanced by the exporters and the importers and has found no reason to change the provisionally established weighted average dumping margin ; (') OJ No L 339, 31 . 12 . 1979 , p . 1 . (2) OJ No L 178 , 14 . 6 . 1982, p . 9 . (3 OJ No C 79 , 31 . 3 . 1982, p . 2 . (4) OJ No L 238 , 13 . 8 . 1982, p . 35 . No L 348/2 Official Journal of the European Communities 8 . 12. 82 HAS ADOPTED THIS REGULATION : Article 1 Whereas no fresh evidence regarding the injury to the Community industry has been submitted to the Commission since the imposition of the provisional duty ; Whereas, therefore , in view of the foregoing, the Commission considers that the negative effects of the dumped imports of methylamines, originating in the German Democratic Republic, cause material injury to the Community industry concerned ; 1 . A definitive anti-dumping duty is hereby imposed on methylamine, dimethylamine and trimethylamine falling within Common Customs Tariff subheading ex 29.22 A I and corresponding to NIMEXE code ex 29.22-11 , originating in the German Democratic Republic . 2 . The rate of the duty referred to in paragraph 1 shall be 28-8 % of the customs value determined in accordance with Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('). 3 . The provisions in force concerning customs duties shall apply for the application of the duty referred to by this Article . Whereas the German Democratic Republic exporter AHB-Chemie, Export-Import, Berlin, on being presented with these findings offered an undertaking which the Commission , after consultation with the Member States, did not consider to be acceptable ; Article 2 The amounts secured by way of provisional anti ­ dumping duty under Regulation (EEC) No 2243/82 shall be definitively collected in their entirety. Article 3 Whereas, therefore, a definitive anti-dumping duty should be imposed on imports of methylamines from the German Democratic Republic equal to the margin established in the preliminary investigation ; whereas Community interests also call for the definitive collec ­ tion in their entirety of the amounts secured by way of provisional anti-dumping duty, This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1982. For the Council The President Ch . CHRISTENSEN (') OJ No L 134, 31 . 5 . 1980, p . 1 .